Citation Nr: 0421234	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  95-07 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for boils.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from April 1968 to April 1971.  This matter is before the 
Board of Veterans' Appeals (Board) from a May 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark. New Jersey.  In September 1996 the 
veteran testified at Travel Board hearing before a Veterans 
Law Judge who has since left the Board, and in March 2004 he 
testified at a Travel Board hearing before the undersigned.  
In December 1996 the Board remanded the case for additional 
development of the evidence.  In September 2001 it was 
remanded to schedule a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA have been published.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
VCAA and implementing regulations apply in the instant case.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the U.S. 
Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

The veteran was notified why service connection for his 
claimed disorders was denied in the May 1994 rating decision, 
as well as in a July 1994 statement of the case (SOC).  A 
September 2001 letter informed him of the VCAA and its 
mandates in service connection claims, and of his and VA's 
respective claims development responsibilities.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
notice obviously could not have been given prior to enactment 
of the VCAA.  Notice was provided prior to the RO's last 
adjudication and certification to the Board.  As to notice 
content, the appellant was not specifically advised to submit 
everything in his possession pertinent to the claims.  As the 
case is being remanded anyway, there is an opportunity to 
correct any notice deficiency.  

Regarding VA's "duty to assist," the veteran testified 
before the undersigned in March 2004 that within a month 
after his separation from service (April 1971) he was treated 
for hernia complaints at a VA medical facility (either East 
Orange or Lyons).  The East Orange VA Medical Center (VAMC) 
has informed that they have no records of such treatment.  
There is nothing from the Lyons VAMC concerning a search for 
the records at that facility.  The veteran also testified 
that he was receiving ongoing treatment at East Orange.  The 
most recent medical records on file from this facility are 
dated in April 2002.  Any more recent VA treatment reports 
are constructively of record.  

In Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003), the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because in 
conjunction with 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  

In June 2004, following the issuance of the most recent 
supplemental SOC (SSOC), and after the March 2004 Travel 
Board hearing, the veteran submitted to the Board private 
medical evidence concerning the instant claims.  The RO has 
not reviewed this evidence, and the veteran did not waive 
such review.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be advised to 
submit everything he has pertinent to his 
claims. 

2.  The RO should obtain complete records 
of the veteran's treatment at the Lyons 
VAMC during the  period from April 1971 
to April 1972, and records of all 
treatment he received at the East Orange 
VAMC from April 2002 to the present.  All 
attempts to obtain such records should be 
documented in the claims folder.  If any 
records sought are unavailable, it should 
be so noted (along with the reason why).

3.  If (and only if) any record obtained 
pursuant to the request above shows a 
current diagnosis of hernia and/or boils, 
the veteran should be afforded an 
appropriate VA examination to confirm the 
diagnosis and ascertain the etiology of 
the disability.  The claims folder must 
be available to, and reviewed by, the 
examiner in conjunction with the 
examination, and any indicated tests or 
studies should be conducted.  The 
examiner must provide an opinion as to 
the etiology of any current hernia and/or 
boils, specifically whether any current 
disorder is at least likely as not 
related to service.  The report of the 
examination must include an explanation 
of the rationale for any opinion given.  

4.  The RO should then review the entire 
record and re-adjudicate the claims.  If 
either remains denied, the RO should 
issue an appropriate SSOC, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The purposes of this remand are to ensure due process, and to 
assist the veteran in the development of his claims.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


